DOWDELL, J.
The record does not set ont the demurrer, and for aught that appeal's it may have been •entirely frivolous. Moreover, the offense as charged in the affidavit is sufficiently described to meet the requirements of the law in such cases, and we are unable to see that it was subject to demurrer.
The defendant was tried and convicted for a violation of subdivision 49, section 4122, Code of 1896. The evidence without dispute shows that the defendant collected the fares from those riding on the flying-jennie. In this, he aided and abetted in the operation of the •same, and it is wholly immaterial whether he owned an interest in the flying-jennie, or received compensation for the services he performed. One who aids and abets in the commission of a misdemeanor is guilty as a principal under the law. — Gilmore v. State, 126 Ala. 21; Keller v. State, 123 Ala. 94; Cagle v. State, 87 Ala. 38.
The court committed no error in refusing the written charges requested by the defendant.
The judgment of the county court is affirmed.